

EXHIBIT 10.2
 


 
SEVENTH AMENDMENT TO THE AMENDED AND RESTATED
 
SERIES 2002-2 SUPPLEMENT
 


 
This SEVENTH AMENDMENT TO THE AMENDED AND RESTATED SERIES 2002-2 SUPPLEMENT
(this “Amendment”), dated as of March 21, 2006, amends the Amended and Restated
Series 2002-2 Supplement (the “Series 2002-2 Supplement”), dated as of November
22, 2002, as amended by the First Amendment thereto, dated as of October 30,
2003, the Second Amendment thereto, dated as of June 3, 2004, the Third
Amendment thereto, dated as of November 30, 2004, the Fourth Amendment thereto,
dated as of November 28, 2005, the Fifth Amendment thereto, dated as of December
23, 2005 and the Sixth Amendment thereto, dated as of February 17, 2006 and is
among CENDANT RENTAL CAR FUNDING (AESOP) LLC (formerly known as AESOP Funding II
L.L.C.), a special purpose limited liability company established under the laws
of Delaware (“CRCF”), CENDANT CAR RENTAL GROUP, LLC (formerly known as Cendant
Car Rental Group, Inc.), a limited liability company established under the laws
of Delaware, as administrator, JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
(formerly known as JPMorgan Chase Bank), a national banking association, as
administrative agent, the several commercial paper conduits listed on Schedule I
thereto (each a “CP Conduit Purchaser”), the several banks set forth opposite
the name of each CP Conduit Purchaser on Schedule I thereto (each an “APA Bank”
with respect to such CP Conduit Purchaser), the several agent banks set forth
opposite the name of each CP Conduit Purchaser on Schedule I thereto (each a
“Funding Agent” with respect to such CP Conduit Purchaser), THE BANK OF NEW
YORK, a New York banking corporation, as trustee (in such capacity, the
“Trustee”) and as agent for the benefit of the Series 2002-2 Noteholders (in
such capacity, the “Series 2002-2 Agent”), to the Second Amended and Restated
Base Indenture, dated as of June 3, 2004, between CRCF and the Trustee (as
amended, modified or supplemented from time to time, exclusive of Supplements
creating a new Series of Notes, the “Base Indenture”). All capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
provided therefor in the Definitions List attached as Schedule I to the Base
Indenture (as amended through the date hereof) or the Series 2002-2 Supplement,
as applicable.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to Section 12.2 of the Base Indenture, any Supplement thereto
may be amended with the consent of CRCF, the Trustee and each affected
Noteholder of the applicable Series of Notes, so long as such amendment only
affects the Noteholders of such Series of Notes;
 
WHEREAS, the parties desire to (i) amend the Series 2002-2 Supplement to provide
for a new mechanism for calculating enhancement, (ii) amend and restate Schedule
I to the Series 2002-2 Supplement and (iii) extend the Scheduled Expiry Date;and
 
WHEREAS, CRCF has requested the Trustee, the Series 2002-2 Agent and each Series
2002-2 Noteholder to, and, upon the effectiveness of this Amendment, CRCF, the
Trustee, the Series 2002-2 Agent and the Series 2002-2 Noteholders have agreed
to, amend certain provisions of the Series 2002-2 Supplement as set forth
herein;
 
-1-

--------------------------------------------------------------------------------


NOW, THEREFORE, it is agreed:
 
1.  Article I(a) of the Series 2002-2 Supplement is hereby amended by adding the
following sentence to the end thereof:
 
“In the event that a term used herein shall be defined both herein and in the
Base Indenture, the definition of such term herein shall govern.”
 
2.  Additional Definitions. Article I(b) of the Series 2002-2 Supplement, is
hereby amended to include the following definitions in appropriate alphabetical
order:
 
““Adjusted Net Book Value” means, as of any date of determination, with respect
to each Adjusted Program Vehicle as of such date, the product of 0.965 and the
Net Book Value of such Adjusted Program Vehicle as of such date.”
 
““AESOP II Excluded Receivable Amount” means, as of any date of determination,
the greater of (A) the sum, with respect to each Moody’s Non-Investment Grade
Manufacturer as of such date, of the product of (1) to the extent such amounts
are included in the calculation of the AESOP II Loan Agreement Borrowing Base as
of such date, all amounts receivable, as of such date, by AESOP Leasing II from
such Moody’s Non-Investment Grade Manufacturer and (2) the Moody’s Excluded
Manufacturer Receivable Specified Percentage for such Moody’s Non-Investment
Grade Manufacturer as of such date and (B) the sum, with respect to each
Standard & Poor’s Non-Investment Grade Manufacturer as of such date, of the
product of (1) to the extent such amounts are included in the calculation of the
AESOP II Loan Agreement Borrowing Base as of such date, all amounts receivable,
as of such date, by AESOP Leasing II from such Standard & Poor’s Non-Investment
Grade Manufacturer and (2) the Standard & Poor’s Excluded Manufacturer
Receivable Specified Percentage for such Standard & Poor’s Non-Investment Grade
Manufacturer as of such date.”


““Confirmation Condition” means, with respect to any Bankrupt Manufacturer which
is a debtor in Chapter 11 Proceedings, a condition that shall be satisfied upon
the bankruptcy court having competent jurisdiction over such Chapter 11
Proceedings issuing an order that remains in effect approving (i) the assumption
of such Bankrupt Manufacturer’s Manufacturer Program (and the related Assignment
Agreements) by such Bankrupt Manufacturer or the trustee in bankruptcy of such
Bankrupt Manufacturer under Section 365 of the Bankruptcy Code and at the time
of such assumption, the payment of all amounts due and payable by such Bankrupt
Manufacturer under such Manufacturer Program and the curing of all other
defaults by the Bankrupt Manufacturer thereunder or (ii) the execution, delivery
and performance by such Bankrupt Manufacturer of a new post-petition
Manufacturer Program (and the related assignment agreements) on the same terms
and covering the same Vehicles as such Bankrupt Manufacturer’s Manufacturer
Program (and the related Assignment Agreements) in effect on the date such
Bankrupt Manufacturer became subject to such Chapter 11 Proceedings and, at the
time of the execution and delivery of such new post-petition Manufacturer
Program, the payment of all amounts due and payable by such Bankrupt
Manufacturer under such Manufacturer Program and the curing of all other
 
-2-

--------------------------------------------------------------------------------


 
defaults by the Bankrupt Manufacturer thereunder; provided that notwithstanding
the foregoing, the Confirmation Condition shall be deemed satisfied until the
90th calendar day following the initial filing in respect of such Chapter 11
Proceedings.”
 
““Excluded Receivable Amount” means, as of any date of determination, the
greater of the Moody’s Excluded Receivable Amount and the Standard & Poor’s
Excluded Receivable Amount as of such date.”
 
““Finance Guide” means the Black Book Official Finance/Lease Guide.”
 
““Inclusion Date” means, with respect to any Vehicle, the date that is three
months after the earlier of (i) the date such Vehicle became a Redesignated
Vehicle and (ii) if the Manufacturer of such Vehicle is a Bankrupt Manufacturer,
the date upon which the Event of Bankruptcy which caused such Manufacturer to
become a Bankrupt Manufacturer first occurred.”
 
““Market Value Average” means, as of any day, the percentage equivalent of a
fraction, the numerator of which is the average of the Selected Fleet Market
Value as of the preceding Determination Date and the two Determination Dates
precedent thereto and the denomin-ator of which is the sum of (a) the average of
the aggregate Net Book Value of all Non-Program Vehicles (excluding (i) any
Unaccepted Program Vehicles, (ii) any Excluded Redesignated Vehicles and (iii)
any other Non-Program Vehicles that are subject to a Manufacturer Program with
an Eligible Non-Program Manufacturer with respect to which no Manufacturer Event
of Default has occurred and is continuing) and (b) the average of the aggregate
Adjusted Net Book Value of all Adjusted Program Vehicles, in the case of each of
clause (a) and (b) leased under the AESOP I Operating Lease and the Finance
Lease as of the preceding Determination Date and the two Determination Dates
precedent thereto.”
 
““Moody’s Excluded Manufacturer Receivable Specified Percentage” means, as of
any date of determination, with respect to each Moody’s Non-Investment Grade
Manufacturer as of such date, the percentage (not to exceed 100%) most recently
specified in writing by Moody’s to CRCF and the Trustee and consented to by the
Surety Provider with respect to such Moody’s Non-Investment Grade Manufacturer;
provided, however, that as of the Series 2002-2 Seventh Amendment Effective Date
the Moody’s Excluded Manufacturer Receivable Specified Percentage for each
Moody’s Non-Investment Grade Manufacturer shall be 100%; provided further that
the initial Moody’s Excluded Manufacturer Receivable Specified Percentage with
respect to any Manufacturer that becomes a Moody’s Non-Investment Grade
Manufacturer after the Series 2002-2 Seventh Amendment Effective Date shall be
100%.”
 
““Moody’s Excluded Receivable Amount” means, as of any date of determination,
the sum of the following amounts with respect to each Moody’s Non-Investment
Grade Manufacturer as of such date: the product of (i) to the extent such
amounts are included in the calculation of AESOP I Operating Lease Loan
Agreement Borrowing Base as of such date, all amounts receivable, as of such
date, by AESOP Leasing or the Intermediary from such Moody’s Non-Investment
Grade Manufacturer
 
-3-

--------------------------------------------------------------------------------


and (ii) the Moody’s Excluded Manufacturer Receivable Specified Percentage for
such Moody’s Non-Investment Grade Manufacturer as of such date.”
 
““Moody’s Non-Investment Grade Manufacturer” means, as of any date of
determination, any Manufacturer that (i) is not a Bankrupt Manufacturer and (ii)
does not have a long-term senior unsecured debt rating of at least “Baa3” from
Moody’s; provided that any Manufacturer whose long-term senior unsecured debt
rating is downgraded from at least “Baa3” to below “Baa3” by Moody’s after the
Series 2002-2 Seventh Amendment Effective Date shall not be deemed a Moody’s
Non-Investment Grade Manufacturer until the thirtieth (30th) calendar day
following such downgrade.”
 
““Selected Fleet Market Value” means, with respect to all Adjusted Program
Vehicles and all Non-Program Vehicles (excluding (i) any Unaccepted Program
Vehicles, (ii) any Excluded Redesignated Vehicles and (iii) any other
Non-Program Vehicles that are subject to a Manufacturer Program with an Eligible
Non-Program Manufacturer with respect to which no Manufacturer Event of Default
has occurred and is continuing) as of any date of determination, the sum of the
respective Market Values of each such Adjusted Program Vehicle and each such
Non-Program Vehicle, in each case subject to the AESOP I Operating Lease or the
Finance Lease as of such date. For purposes of computing the Selected Fleet
Market Value, the “Market Value” of an Adjusted Program Vehicle or a Non-Program
Vehicle means the market value of such Vehicle as specified in the most recently
published NADA Guide for the model class and model year of such Vehicle based on
the average equipment and the average mileage of each Vehicle of such model
class and model year then leased under the AESOP I Operating Lease and the
Finance Lease; provided, that if the NADA Guide is not being published or the
NADA Guide is being published but such Vehicle is not included therein, the
Market Value of such Vehicle shall be based on the market value specified in the
most recently published Finance Guide for the model class and model year of such
Vehicle based on the average equipment and the average mileage of each Vehicle
of such model class and model year then leased under the AESOP I Operating Lease
or the Finance Lease; provided, further, that if the Finance Guide is being
published but such Vehicle is not included therein, the Market Value of such
Vehicle shall mean (x) in the case of an Adjusted Program Vehicle, the Adjusted
Net Book Value of such Adjusted Program Vehicle and (y) in the case of a
Non-Program Vehicle, the Net Book Value of such Non-Program Vehicle provided,
further, that if the Finance Guide is not being published, the Market Value of
such Vehicle shall be based on an independent third-party data source selected
by the Administrator and approved by each Rating Agency that is rating any
Series of Notes and the Surety Provider (such approval not to be unreasonably
withheld or delayed), at the request of CRCF based on the average equipment and
average mileage of each Vehicle of such model class and model year then leased
under the AESOP I Operating Lease or the Finance Lease; provided, further, that
if no such third-party data source or methodology shall have been so approved or
any such third-party data source or methodology is not available, the Market
Value of such Vehicle shall be equal to a reasonable estimate of the wholesale
market value of such Vehicle as determined by the Administrator, based on the
Net Book Value of such Vehicle and any other factors deemed relevant by the
Administrator.”
 
-4-

--------------------------------------------------------------------------------


““Series 2002-2 Moody’s Highest Enhanced Vehicle Percentage” means, as of any
date of determination, a fraction, expressed as a percentage, (a) the numerator
of which is the sum of (i) the aggregate Net Book Value of all Vehicles leased
under the AESOP I Operating Lease that are either not subject to a Manufacturer
Program (including by reason of rejection in a bankruptcy or repudiation by the
Manufacturer) or not eligible for repurchase under a Manufacturer Program as of
such date and (ii) the Series 2002-2 VFN Percentage of the aggregate Net Book
Value of all Vehicles leased under the AESOP II Operating Lease that are either
not subject to a Manufacturer Program (including by reason of rejection in a
bankruptcy or repudiation by the Manufacturer) or not eligible for repurchase
under a Manufacturer Program as of such date and (b) the denominator of which is
the sum of (i) the aggregate Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of such date and (ii) the Series 2002-2 VFN
Percentage of the aggregate Net Book Value of all Vehicles leased under the
AESOP II Operating Lease as of such date.”
 
““Series 2002-2 Moody’s Highest Enhancement Rate” means, as of any date of
determination, the greater of (a) 39.5% and (b) the sum of (i) 39.5% and (ii)
the highest, for any calendar month within the preceding twelve calendar months,
of the greater of (x) an amount (not less than zero) equal to 100% minus the
Measurement Month Average for the immediately preceding Measurement Month and
(y) an amount (not less than zero) equal to 100% minus the Market Value Average
as of the Determination Date within such calendar month (excluding the Market
Value Average for any Determination Date which has not yet occurred).”
 
““Series 2002-2 Moody’s Intermediate Enhanced Vehicle Percentage” means, as of
any date of determination, 100% minus the sum of (a) the Series 2002-2 Moody’s
Lowest Enhanced Vehicle Percentage and (b) the Series 2002-2 Moody’s Highest
Enhanced Vehicle Percentage.”
 
““Series 2002-2 Moody’s Intermediate Enhancement Rate” means, as of any date of
determination, 38.25%.”
 
““Series 2002-2 Moody’s Lowest Enhanced Vehicle Percentage” means, as of any
date of determination, a fraction, expressed as a percentage, (a) the numerator
of which is the sum, without duplication, of (1) the sum of (A) the aggregate
Net Book Value of all Program Vehicles leased under the AESOP I Operating Lease
that are manufactured by Eligible Program Manufacturers having long-term senior
unsecured debt ratings of “Baa2” or higher from Moody’s as of such date and (B)
the Series 2002-2 VFN Percentage of the aggregate Net Book Value of all Program
Vehicles leased under the AESOP II Operating Lease that are manufactured by
Eligible Program Manufacturers having long-term senior unsecured debt ratings of
“Baa2” or higher from Moody’s as of such date, (2) so long as any Eligible
Non-Program Manufacturer has a long-term senior unsecured debt rating of “Baa2”
or higher from Moody’s and no Manufacturer Event of Default has occurred and is
continuing with respect to such Eligible Non-Program Manufacturer, the aggregate
Net Book Value of all Non-Program Vehicles leased under the AESOP I Operating
Lease manufactured by each such Eligible Non-Program Manufacturer that are
subject to a Manufacturer Program and remain eligible for
 
-5-

--------------------------------------------------------------------------------


repurchase thereunder as of such date and (3) the lesser of (A) the sum of (x)
if as of such date any Eligible Program Manufacturer has a long-term senior
unsecured debt rating of “Baa3” from Moody’s, the sum of (I) the aggregate Net
Book Value of all Program Vehicles leased under the AESOP I Operating Lease
manufactured by each such Eligible Program Manufacturer as of such date and (II)
the Series 2002-2 VFN Percentage of the aggregate Net Book Value of all Program
Vehicles leased under the AESOP II Operating Lease manufactured by each such
Eligible Program Manufacturer as of such date and (y) if as of such date any
Eligible Non-Program Manufacturer has a long-term senior unsecured debt rating
of “Baa3” from Moody’s and no Manufacturer Event of Default has occurred and is
continuing with respect to such Eligible Non-Program Manufacturer, the aggregate
Net Book Value of all Non-Program Vehicles leased under the AESOP I Operating
Lease manufactured by each such Eligible Non-Program Manufacturer that are
subject to a Manufacturer Program and remain eligible for repurchase thereunder
as of such date and (B) 10% of the sum of (I) the aggregate Net Book Value of
all Vehicles leased under the AESOP I Operating Lease as of such date and (II)
the Series 2002-2 VFN Percentage of the aggregate Net Book Value of all Vehicles
leased under the AESOP II Operating Lease as of such date and (b) the
denominator of which is the sum of (1) the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of such date and (2) the
Series 2002-2 VFN Percentage of the aggregate Net Book Value of all Vehicles
leased under the AESOP II Operating Lease as of such date.”
 
““Series 2002-2 Moody’s Lowest Enhancement Rate” means, as of any date of
determination, 16.5%.”
 
““Series 2002-2 Moody’s Required Enhancement Percentage” means, as of any date
of determination, the sum of (i) the product of (A) the Series 2002-2 Moody’s
Lowest Enhancement Rate and (B) the Series 2002-2 Moody’s Lowest Enhanced
Vehicle Percentage as of such date, (ii) the product of (A) the Series 2002-2
Moody’s Intermediate Enhancement Rate as of such date and (B) the Series 2002-2
Moody’s Intermediate Enhanced Vehicle Percentage as of such date, and (iii) the
product of (A) the Series 2002-2 Moody’s Highest Enhancement Rate as of such
date and (B) the Series 2002-2 Moody’s Highest Enhanced Vehicle Percentage as of
such date.”


““Series 2002-2 Non-Investment Grade Manufacturer” means, as of any date of
determination, any Moody’s Non-Investment Grade Manufacturer or any Standard &
Poor’s Non-Investment Grade Manufacturer as of such date.”
 
““Series 2002-2 Non-Investment Grade Manufacturer Percentage” means, with
respect to any Series 2002-2 Non-Investment Grade Manufacturer, as of any date
of determination, a fraction, expressed as a percentage, (i) the numerator of
which is the sum of (x) the aggregate Net Book Value of all Vehicles
manufactured by such Series 2002-2 Non-Investment Grade Manufacturer and leased
under the AESOP I Operating Lease as of such date and (y) the Series 2002-2 VFN
Percentage of the aggregate Net Book Value of all Vehicles manufactured by such
Non-Investment Grade Manufacturer and leased under the AESOP II Operating Lease
as of such date and (ii) the denominator of which is the sum of (x) the
aggregate Net Book Value of all Vehicles leased under the AESOP I Operating
Lease as of such date and (y) the Series 2002-2 VFN Percentage of
 
-6-

--------------------------------------------------------------------------------


the aggregate Net Book Value of all Vehicles leased under the AESOP II Operating
Lease as of such date.”
 
““Series 2002-2 Standard & Poor’s Highest Enhanced Vehicle Percentage” means, as
of any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is the sum of (i) the sum of (A) the aggregate Net Book Value
of all Vehicles leased under the AESOP I Operating Lease that are manufactured
by either of the Standard & Poor’s Specified Non-Investment Grade Manufacturers
as of such date and (B) the Series 2002-2 VFN Percentage of the aggregate Net
Book Value of all Vehicles leased under the AESOP II Operating Lease that are
manufactured by either of the Standard & Poor’s Specified Non-Investment Grade
Manufacturers as of such date, (ii) the excess, if any, of (A) the sum of (1)
the aggregate Net Book Value of all Vehicles leased under the AESOP I Operating
Lease that are manufactured by a Standard & Poor’s Non-Investment Grade
Manufacturer other than a Standard & Poor’s Specified Non-Investment Grade
Manufacturer, as of such date and (2) the Series 2002-2 VFN Percentage of the
aggregate Net Book Value of all Vehicles leased under the AESOP II Operating
Lease that are manufactured by a Standard & Poor’s Non-Investment Grade
Manufacturer other than a Standard & Poor’s Specified Non-Investment Grade
Manufacturer, as of such date over (B) 30% of the sum of (1) the aggregate Net
Book Value of all Vehicles leased under the AESOP I Operating Lease as of such
date and (2) the Series 2002-2 VFN Percentage of the aggregate Net Book Value of
all Vehicles leased under the AESOP II Operating Lease as of such date and (iii)
the sum of (A) the aggregate Net Book Value of all Vehicles leased under the
AESOP I Operating Lease that are manufactured by a Bankrupt Manufacturer and (B)
the Series 2002-2 VFN Percentage of the aggregate Net Book Value of all Vehicles
leased under the AESOP II Operating Lease that are manufactured by a Bankrupt
Manufacturer and (b) the denominator of which is the sum of (i) the aggregate
Net Book Value of all Vehicles leased under the AESOP I Operating Lease as of
such date and (ii) the Series 2002-2 VFN Percentage of the aggregate Net Book
Value of all Vehicles leased under the AESOP II Operating Lease as of such
date.”
 
““Series 2002-2 Standard & Poor’s Highest Enhancement Rate” means, as of any
date of determination, the sum of the Series 2002-2 Standard & Poor’s
Intermediate Enhancement Rate as of such date and 9.75%.”
 
““Series 2002-2 Standard & Poor’s Intermediate Enhanced Vehicle Percentage”
means, as of any date of determination, 100% minus the sum of (a) the Series
2002-2 Standard & Poor’s Lowest Enhanced Vehicle Percentage and (b) the Series
2002-2 Standard & Poor’s Highest Enhanced Vehicle Percentage.”
 
““Series 2002-2 Standard & Poor’s Intermediate Enhancement Rate” means, as of
any date of determination, the greater of (a) 29.75% and (b) the sum of (i)
29.75% and (ii) the highest, for any calendar month within the preceding twelve
calendar months, of the greater of (x) an amount (not less than zero) equal to
100% minus the Measurement Month Average for the immediately preceding
Measurement Month and (y) an amount (not less than zero) equal to 100% minus the
Market Value Average as of
 
-7-

--------------------------------------------------------------------------------


the Determination Date within such calendar month (excluding the Market Value
Average for any Determination Date which has not yet occurred).”
 
““Series 2002-2 Standard & Poor’s Lowest Enhanced Vehicle Percentage” means, as
of any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is the sum, without duplication, of (1) the sum of (A) the
aggregate Net Book Value of all Program Vehicles leased under the AESOP I
Operating Lease that are manufactured by Eligible Program Manufacturers having
long-term senior unsecured debt ratings of “A” or higher from Standard & Poor’s
as of such date and (B) the Series 2002-2 VFN Percentage of the aggregate Net
Book Value of all Program Vehicles leased under the AESOP II Operating Lease
that are manufactured by Eligible Program Manufacturers having long-term senior
unsecured debt ratings of “A” or higher from Standard & Poor’s as of such date,
(2) so long as any Eligible Non-Program Manufacturer has a long-term senior
unsecured debt rating of “A” or higher from Standard & Poor’s and no
Manufacturer Event of Default has occurred and is continuing with respect to
such Eligible Non-Program Manufacturer, the aggregate Net Book Value of all
Non-Program Vehicles leased under the AESOP I Operating Lease manufactured by
each such Eligible Non-Program Manufacturer that are subject to a Manufacturer
Program and remain eligible for repurchase thereunder as of such date and (3)
the lesser of (A) the sum of (x) if as of such date any Eligible Program
Manufacturer has a long-term senior unsecured debt rating of “A-” from Standard
& Poor’s, the sum of (I) the aggregate Net Book Value of all Program Vehicles
leased under the AESOP I Operating Lease manufactured by each such Eligible
Program Manufacturer as of such date and (II) the Series 2002-2 VFN Percentage
of the Aggregate Net Book Value of all Program Vehicles leased under the AESOP
II Operating Lease manufactured by each such Eligible Program Manufacturer as of
such date and (y) if as of such date any Eligible Non-Program Manufacturer has a
long-term senior unsecured debt rating of “A-” from Standard & Poor’s and no
Manufacturer Event of Default has occurred and is continuing with respect to
such Eligible Non-Program Manufacturer, the aggregate Net Book Value of all
Non-Program Vehicles leased under the AESOP I Operating Lease manufactured by
each such Eligible Non-Program Manufacturer that are subject to a Manufacturer
Program and remain eligible for repurchase thereunder as of such date and (B)
10% of the sum of (x) the aggregate Net Book Value of all Vehicles leased under
the AESOP I Operating Lease as of such date and (y) the Series 2002-2 VFN
Percentage of the aggregate Net Book Value of all Vehicles leased under the
AESOP II Operating Lease as of such date and (b) the denominator of which is the
sum of (1) the aggregate Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of such date and (2) the Series 2002-2 VFN Percentage of the
aggregate Net Book Value of all Vehicles leased under the AESOP II Operating
Lease as of such date.”
 
““Series 2002-2 Standard & Poor’s Lowest Enhancement Rate” means, as of any date
of determination, 20.75%.”
 
““Series 2002-2 Standard & Poor’s Required Enhancement Percentage” means, as of
any date of determination, the sum of (i) the product of (A) the Series 2002-2
Standard & Poor’s Lowest Enhancement Rate and (B) the Series 2002-2 Standard &
Poor’s Lowest Enhanced Vehicle Percentage as of such date, (ii) the product of
(A) the
 
-8-

--------------------------------------------------------------------------------


Series 2002-2 Standard & Poor’s Intermediate Enhancement Rate as of such date
and (B) the Series 2002-2 Standard & Poor’s Intermediate Enhanced Vehicle
Percentage as of such date, and (iii) the product of (A) the Series 2002-2
Standard & Poor’s Highest Enhancement Rate as of such date and (B) the Series
2002-2 Standard & Poor’s Highest Enhanced Vehicle Percentage as of such date.”
 
““Standard & Poor’s Excluded Manufacturer Receivable Specified Percentage”
means, as of any date of determination, with respect to each Standard & Poor’s
Non-Investment Grade Manufacturer as of such date, the percentage (not to exceed
100%) most recently specified in writing by Standard & Poor’s to CRCF and the
Trustee and consented to by the Surety Provider with respect to such Standard &
Poor’s Non-Investment Grade Manufacturer; provided, however, that as of the
Series 2002-2 Seventh Amendment Effective Date the Standard & Poor’s Excluded
Manufacturer Receivable Specified Percentage for each Standard & Poor’s
Non-Investment Grade Manufacturer shall be 100%; provided further that the
initial Standard & Poor’s Excluded Manufacturer Receivable Specified Percentage
with respect to any Manufacturer that becomes a Standard & Poor’s Non-Investment
Grade Manufacturer after the Series 2002-2 Seventh Amendment Effective Date
shall be 100%.”
 
““Standard & Poor’s Excluded Receivable Amount” means, as of any date of
determination, the sum of the following amounts with respect to each Standard &
Poor’s Non-Investment Grade Manufacturer as of such date: the product of (i) to
the extent such amounts are included in the calculation of AESOP I Operating
Lease Loan Agreement Borrowing Base as of such date, all amounts receivable, as
of such date, by AESOP Leasing or the Intermediary from such Standard & Poor’s
Non-Investment Grade Manufacturer and (ii) the Standard & Poor’s Excluded
Manufacturer Receivable Specified Percentage for such Standard & Poor’s
Non-Investment Grade Manufacturer as of such date.”
 
““Standard & Poor’s Non-Investment Grade Manufacturer” means, as of any date of
determination, any Manufacturer that (i) is not a Bankrupt Manufacturer and (ii)
does not have a long-term senior unsecured debt rating of at least “A-” from
Standard & Poor’s; provided that any Manufacturer whose long-term senior
unsecured debt rating is downgraded from at least “A-” to below “A-” by Standard
& Poor’s after the Series 2002-2 Seventh Amendment Effective Date shall not be
deemed a Standard & Poor’s Non-Investment Grade Manufacturer until the thirtieth
(30th) calendar day following such downgrade.”
 
““Standard & Poor’s Specified Non-Investment Grade Manufacturer” means, as of
any date of determination, each of the Standard & Poor’s Non-Investment Grade
Manufacturers with the two highest Series 2002-2 Non-Investment Grade
Manufacturer Percentages as of such date.”
 
3.  Amendment of Definitions. Each of the following defined terms, as set forth
in Article I(b) of the Series 2002-2 Supplement, is hereby amended and restated
in its entirety as follows:
 
-9-

--------------------------------------------------------------------------------


““Principal Deficit Amount” means, on any date of determination, the excess, if
any, of (i) the Series 2002-2 Invested Amount on such date (after giving effect
to the distribution of the Monthly Total Principal Allocation for the Related
Month if such date is a Distribution Date) over (ii) the sum of (a) the Series
2002-2 AESOP I Operating Lease Loan Agreement Borrowing Base and (b) the Series
2002-2 VFN Percentage of (1) the AESOP II Loan Agreement Borrowing Base minus
(2) the AESOP II Excluded Receivable Amount on such date.”


““Scheduled Expiry Date” means, with respect to any Purchaser Group, March 20,
2007, as such date may be extended in accordance with Section 2.6(b).”
 
 
““Series 2002-2 AESOP I Operating Lease Loan Agreement Borrowing Base” means, as
of any date of deter-mination, the product of (a) the Series 2002-2 AESOP I
Operating Lease Vehicle Percentage as of such date and (b) the excess of (i) the
AESOP I Operating Lease Loan Agreement Borrowing Base as of such date over
(ii) the Excluded Receivable Amount as of such date.”
 
““Series 2002-2 Overcollateralization Amount” means (i) as of any date on which
no AESOP I Operating Lease Vehicle Deficiency exists, the Series 2002-2 Required
Over-collaterali-zation Amount as of such date and (ii) as of any date on which
an AESOP I Operating Lease Vehicle Deficiency exists, the excess, if any, of (x)
the sum of the Series 2002-2 AESOP I Operating Lease Loan Agreement Borrowing
Base and the Series 2002-2 VFN Percentage of (1) the AESOP II Loan Agreement
Borrowing Base minus (2) the AESOP II Excluded Receivable Amount as of such date
over (y) the Series 2002-2 Invested Amount as of such date.”
 
““Series 2002-2 Required AESOP I Operating Lease Vehicle Amount” means, as of
any date of determination, the excess, if any, of (x) the sum of the Series
2002-2 Required Overcollateralization Amount and the Series 2002-2 Invested
Amount as of such date over (y)  the Series 2002-2 VFN Percentage of (i) the
AESOP II Loan Agreement Borrowing Base as of such date minus (ii) the AESOP II
Excluded Receivable Amount.”


““Series 2002-2 Required Enhancement Amount” means, as of any date of
determination, the sum of:


(i) the product of the Series 2002-2 Required Enhancement Percentage as of such
date and the Series 2002-2 Invested Amount as of such date;


(ii) the greater of (x) the Series 2002-2 Percentage of the excess, if any, of
the Non-Program Vehicle Amount as of the immediately preceding Business Day over
the Series 2002-2 Maximum Non-Program Vehicle Amount as of the immediately
preceding Business Day and (y) the excess, if any, of (A) the Series 2002-2
AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all
Non-Program Vehicles leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) the Series 2002-2 Maximum
Non-Program Vehicle Percentage of the sum
 
-10-

--------------------------------------------------------------------------------


of (1) the Series 2002-2 VFN Percentage of the Net Book Value of all Vehicles
leased under the AESOP II Operating Lease as of the immediately preceding
Business Day and (2) the Series 2002-2 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of the immediately preceding Business Day;
 
(iii) the greater of (x) the Series 2002-2 Percentage of the excess, if any, of
the aggregate Net Book Value of all Vehicles manufactured by Mitsubishi and
leased under the Leases as of the immediately preceding Business Day over the
Series 2002-2 Maximum Mitsubishi Amount as of the immediately preceding Business
Day and (y) the excess, if any, of (A) the sum of (1) the Series 2002-2 VFN
Percentage of the aggregate Net Book Value of all Vehicles manufactured by
Mitsubishi and leased under the AESOP II Operating Lease as of the immediately
preceding Business Day and (2) the Series 2002-2 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles manufactured by Mitsubishi and
leased under the AESOP I Operating Lease as of the immediately preceding
Business Day over (B) 5% of the sum of (1) the Series 2002-2 VFN Percentage of
the Net Book Value of all Vehicles leased under the AESOP II Operating Lease as
of the immediately preceding Business Day and (2) the Series 2002-2 AESOP I
Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of the immediately preceding Business Day;


(iv) the greater of (x) the Series 2002-2 Percentage of the excess, if any, of
the aggregate Net Book Value of all Vehicles manufactured by Kia, Isuzu or
Subaru, individually, and leased under the Leases as of the immediately
preceding Business Day over the Series 2002-2 Maximum Individual
Kia/Isuzu/Subaru Amount as of the immediately preceding Business Day and (y) the
excess, if any, of (A) the sum of (1) the Series 2002-2 VFN Percentage of the
aggregate Net Book Value of all Vehicles manufactured by Kia, Isuzu or Subaru,
individually, and leased under the AESOP II Operating Lease as of the
immediately preceding Business Day and (2) the Series 2002-2 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles manufactured by
Kia, Isuzu or Subaru, individually, and leased under the AESOP I Operating Lease
as of the immediately preceding Business Day over (B) 5% of the sum of (1) the
Series 2002-2 VFN Percentage of the Net Book Value of all Vehicles leased under
the AESOP II Operating Lease as of the immediately preceding Business Day and
(2) the Series 2002-2 AESOP I Operating Lease Vehicle Percentage of the Net Book
Value of all Vehicles leased under the AESOP I Operating Lease as of the
immediately preceding Business Day;
 
(v) the greater of (x) the Series 2002-2 Percentage of the excess, if any, of
the aggregate Net Book Value of all Vehicles manufactured by Hyundai or Suzuki,
individually, and leased under the Leases as of the immediately preceding
Business Day over the Series 2002-2 Maximum Individual Hyundai/Suzuki Amount as
of the immediately preceding Business Day and (y) the excess, if any, of (A) the
sum of (1) the Series 2002-2 VFN Percentage of the aggregate Net Book Value of
all Vehicles manufactured by Hyundai or Suzuki, individually, and leased under
the AESOP II Operating Lease as of the immediately preceding Business Day and
(2) the Series 2002-2
 
-11-

--------------------------------------------------------------------------------


AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles
manufactured by Hyundai or Suzuki, individually, and leased under the AESOP I
Operating Lease as of the immediately preceding Business Day over (B) 7.5% of
the sum of (1) the Series 2002-2 VFN Percentage of the Net Book Value of all
Vehicles leased under the AESOP II Operating Lease as of the immediately
preceding Business Day and (2) the Series 2002-2 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of the immediately preceding Business Day;
 
(vi) the greater of (x) the Series 2002-2 Percentage of the excess, if any, of
the aggregate Net Book Value of all Vehicles manufactured by Kia, Isuzu, Subaru,
Hyundai or Suzuki, in the aggregate, and leased under the Leases as of the
immediately preceding Business Day over the Series 2002-2 Maximum Aggregate
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount as of the immediately preceding Business
Day and (y) the excess, if any, of (A) the sum of (1) the Series 2002-2 VFN
Percentage of the aggregate Net Book Value of all Vehicles manufactured by Kia,
Isuzu, Subaru, Hyundai or Suzuki, in the aggregate, and leased under the AESOP
II Operating Lease as of the immediately preceding Business Day and (2) the
Series 2002-2 AESOP I Operating Lease Vehicle Percentage of the Net Book Value
of all Vehicles manufactured by Kia, Isuzu, Subaru, Hyundai or Suzuki, in the
aggregate, and leased under the AESOP I Operating Lease as of the immediately
preceding Business Day over (B) 20% of the sum of (1) the Series 2002-2 VFN
Percentage of the Net Book Value of all Vehicles leased under the AESOP II
Operating Lease as of the immediately preceding Business Day and (2) the Series
2002-2 AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day;
 
(vii) the greater of (x) the Series 2002-2 Percentage of the excess, if any, of
the Specified States Amount as of the immediately preceding Business Day over
the Series 2002-2 Maximum Specified States Amount as of the immediately
preceding Business Day and (y) the excess, if any, of (A) the sum of (1) the
Series 2002-2 VFN Percentage of the Net Book Value of all Vehicles titled in the
States of Ohio, Oklahoma and Nebraska and leased under the AESOP II Operating
Lease as of the immediately preceding Business Day and (2) the Series 2002-2
AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles
titled in the States of Ohio, Oklahoma and Nebraska and leased under the AESOP I
Operating Lease as of the immediately preceding Business Day over (B) 7.5% of
the sum of (1) the Series 2002-2 VFN Percentage of the Net Book Value of all
Vehicles leased under the AESOP II Operating Lease as of the immediately
preceding Business Day and (2) the Series 2002-2 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of the immediately preceding Business Day;
 
(viii) the greater of (x) the Series 2002-2 Percentage of the excess, if any, of
the Non-Eligible Manufacturer Amount as of the immediately preceding Business
Day over the Series 2002-2 Maximum Non-Eligible Manufacturer Amount as of the
immediately preceding Business Day and (y) the excess, if any, of (A) the Series
2002-2 AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all
Vehicles
 
-12-

--------------------------------------------------------------------------------


manufactured by Manufacturers other than Eligible Non-Program Manufacturers and
leased under the AESOP I Operating Lease as of the immediately preceding
Business Day over (B) 3% of the sum of (1) the Series 2002-2 VFN Percentage of
the Net Book Value of all Vehicles leased under the AESOP II Operating Lease as
of the immediately preceding Business Day and (2) the Series 2002-2 AESOP I
Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of the immediately preceding Business Day;
and


(ix) at any time that the long-term senior unsecured debt rating of Nissan is
“BBB-” or above from Standard & Poor’s and “Baa3” or above from Moody’s, 0 and
in all other cases the greater of (x) the Series 2002-2 Percentage of the
excess, if any, of the aggregate Net Book Value of all Vehicles manufactured by
Nissan and leased under the Leases as of the immediately preceding Business Day
over the Series 2002-2 Maximum Nissan Amount as of the immediately preceding
Business Day and (y) the excess, if any, of (A) the sum of (1) the Series 2002-2
VFN Percentage of the aggregate Net Book Value of all Vehicles manufactured by
Nissan and leased under the AESOP II Operating Lease as of the immediately
preceding Business Day and (2) the Series 2002-2 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles manufactured by Nissan and
leased under the AESOP I Operating Lease as of the immediately preceding
Business Day over (B) 5% of the sum of (1) the Series 2002-2 VFN Percentage of
the Net Book Value of all Vehicles leased under the AESOP II Operating Lease as
of the immediately preceding Business Day and (2) the Series 2002-2 AESOP I
Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of the immediately preceding Business Day.”
 
““Series 2002-2 Required Enhancement Percentage” means, as of any date of
determination, the greater of (i) the Series 2002-2 Standard & Poor’s Required
Enhancement Percentage as of such date and (ii) the Series 2002-2 Moody’s
Required Enhancement Percentage as of such date.”


““Series 2002-2 Required Liquidity Amount” means, with respect to any
Distribution Date, an amount equal to 4.75% of the Series 2002-2 Invested Amount
on such Distribution Date (after giving effect to any payments of principal to
be made on the Series 2002-2 Notes on such Distribution Date).”
 


4.  Deletion of Definitions. The following definitions are hereby deleted from
the Series 2002-2 Supplement: “Series 2002-2 Bankrupt Manufacturer Vehicle
Percentage”, “Series 2002-2 Non-Program Vehicle Percentage”, “Series 2002-2
Program Vehicle Percentage”, “Series 2002-2 Required Incremental Bankrupt
Manufacturer Rate” and “Series 2002-2 Required Non-Program Enhancement
Percentage”.
 
5.  Amendment to Section 3.11(a). The strike rate of 4.0% in Section 3.11(a) of
the Series 2002-2 Supplement is hereby increased to 6.0%.
 
-13-

--------------------------------------------------------------------------------


6.  Amendment to Schedule I. (a) On the Series 2002-2 Seventh Amendment
Effective Date (defined below), Schedule I to the Series 2002-2 Supplement shall
be amended by deleting such Schedule in its entirety and substituting in lieu
thereof a new Schedule I in the form of Schedule A to this Amendment, which
shall have the effect of increasing the Maximum Purchaser Group Invested Amount
for each Purchaser Group pursuant to Section 2.6(a) of the Series 2002-2
Supplement, as indicated on Schedule A hereto.
 
7.  This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of any other
provision of the Series 2002-2 Supplement.
 
8.  Waiver of Notice Requirements, Waiver of Pro Rata Draw and Consent to
Extension under Section 2.6(b). Each Purchaser Group, by executing this
Amendment, (i) hereby waives the requirement set forth in Section 2.6(b) of the
Series 2002-2 Supplement that CRCF provide the Administrative Agent with sixty
(60) days’ prior written notice of any proposed extension of the Scheduled
Expiry Date, (ii) hereby waives, solely with respect to the initial Increase on
or after the Series 2002-2 Seventh Amendment Effective Date, the requirement set
forth in Section 2.3(a) of the Series 2002-2 Supplement that CRCF provide the
Administrative Agent with written notice of any Increase no later than 3:00 p.m.
(New York City time) two (2) Business Days prior to the date of such Increase,
(iii) hereby waives the requirement under Section 2.3(a) of the Series 2002-2
Supplement, solely with respect to the initial Increase on or after the Series
2002-2 Seventh Amendment Effective Date, that each Purchaser Group fund the full
amount of its Commitment Percentage of such Increase; provided, that, after
giving effect to such Increase, the Purchaser Group Invested Amount with respect
to each Purchaser Group shall be equal to its Maximum Purchaser Group Invested
Amount and (iv) hereby agrees to the extension of the Scheduled Expiry Date as
effected by this Amendment.
 
9.  This Amendment shall become effective as of the first date (the “Series
2002-2 Seventh Amendment Effective Date”) on which each of the following have
occurred: (i) each of the parties hereto shall have executed and delivered this
Amendment to the Trustee, and the Trustee shall have executed this Amendment,
(ii) the Rating Agency Consent Condition shall have been satisfied with respect
to this Amendment, (iii) the required enhancement shall be available to ensure
that no Series 2002-2 Enhancement Deficiency shall occur in accordance with the
terms of the Series 2002-2 Supplement, as amended by this Amendment on such date
and (iv) all certificates and opinions of counsel required under the Base
Indenture or by the Series 2002-2 Noteholders shall have been delivered to the
Trustee and the Series 2002-2 Noteholders, as applicable; provided, however,
that notwithstanding clause (iii) above, the Series 2002-2 Seventh Amendment
Effective Date shall be no later than March 21, 2006.
 
10.  From and after the Series 2002-2 Seventh Amendment Effective Date, all
references to the Series 2002-2 Supplement shall be deemed to be references to
the Series 2002-2 Supplement as amended hereby.
 
11.  This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.
 
-14-

--------------------------------------------------------------------------------


12.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

 
 






-15-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.
 

     
CENDANT RENTAL CAR FUNDING (AESOP) LLC, as Issuer
   
By:
/s/: Lori Gebron
     
Name: Lori Gebron
Title: Vice President

 


 

     
THE BANK OF NEW YORK, as Trustee and Series 2002-2 Agent
   
By:
/s/: Alan Li
     
Name: Alan Li
Title: Assistant Treasurer





--------------------------------------------------------------------------------





AGREED, ACKNOWLEDGED AND CONSENTED:





 
 
SHEFFIELD RECEIVABLES CORPORATION,
as a CP Conduit Purchaser under the Series
2002-2 Supplement
 
   
By:
Barclays Bank PLC
     
as Attorney-in-Fact
 
   
By:
/s/: Fouad S. Onbargi
     
Name: Fouad S. Onbargi
Title: Director
   



 

 
 
BARCLAYS BANK PLC,
as a Funding Agent and an APA Bank under
the Series 2002-2 Supplement
 
   
By:
/s/: Jeffrey Goldberg
     
Name: Jeffrey Goldberg
Title: Associate Director
   

 







--------------------------------------------------------------------------------





 
 
GEMINI SECURITIZATION CORP., LLC,
as a CP Conduit Purchaser under the Series
2002-2 Supplement
 
   
By:
/s/: Douglas Donaldson
     
Name: Douglas Donaldson
Title: Treasurer
   






 
 
DEUTSCHE BANK AG, NEW YORK BRANCH,
as a Funding Agent and an APA Bank under
the Series 2002-2 Supplement
 
   
By:
/s/: Michael Cheng
     
Name: Michael Cheng
Title: Director
 
   
By:
/s/: Stanley Chao
     
Name: Stanley Chao
Title: Director
   

 
 

--------------------------------------------------------------------------------



 

 
 
LIBERTY STREET FUNDING CORPORATION,
as a CP Conduit Purchaser under the Series
2002-2 Supplement
 
   
By:
/s/: Bernard J. Angelo
     
Name: Bernard J. Angelo
Title: Vice President
   






 
 
THE BANK OF NOVA SCOTIA, 
as a Funding Agent and an APA Bank under
the Series 2002-2 Supplement
 
   
By:
/s/: J. Alan Edwards
     
Name: J. Alan Edwards
Title: Managing Director
   

 
 







--------------------------------------------------------------------------------





 
 
YC SUSI TRUST,
as a CP Conduit Purchaser under the Series
2002-2 Supplement
 
   
By:
Bank of America, National Association,
     
as Administrative Trustee
 
   
By:
/s/: Willem Van Beek
     
Name: Willem Van Beek
Title: Principal
   

 


 

 
 
BANK OF AMERICA, NATIONAL ASSOCIATION,
as a Funding Agent and an APA Bank under
the Series 2002-2 Supplement
 
   
By:
/s/: Willem Van Beek
     
Name: Willem Van Beek
Title: Principal
   

 







--------------------------------------------------------------------------------





 
 
PARADIGM FUNDING LLC,
as a CP Conduit Purchaser under the Series
2002-2 Supplement
 
   
By:
/s/: Doris J. Hearn
     
Name: Doris J. Hearn
Title: Vice President
   

 


 

 
 
WESTLB AG, NEW YORK BRANCH,
as a Funding Agent and an APA Bank under
the Series 2002-2 Supplement
 
   
By:
/s/: Matthew F. Tallo
     
Name: Matthew F. Tallo
Title: Director
 
   
By: 
/s/: Laura Spichiger
     
Name: Laura Spichiger
Title: Associate Director
   





--------------------------------------------------------------------------------








 
CHARTA, LLC,
as a CP Conduit Purchaser
 
   
By:
Citicorp North America, Inc., as
     
Attorney-in-fact
 
   
By:
/s/: Rosalia Agresti
     
Name: Rosalia Agresti
Title: Vice President
   






 
CITIBANK, N.A., as
an APA Bank
 
   
By:
/s/: Hugo Arias
     
Name: Hugo Arias
Title: Director
   






 
CITICORP NORTH AMERICA, INC.,
as a Funding Agent
 
   
By:
/s/: Rosalia Agresti
     
Name: Rosalia Agresti
Title: Vice President
   





--------------------------------------------------------------------------------








 
 
JUPITER SECURITIZATION CORPORATION,
as a CP Conduit Purchaser under
the Series 2002-2 Supplement
 
   
By:
/s/: George S. Wilkins
     
Name: George S. Wilkins
Title: Vice President
   




 
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
(formerly known as JPMorgan Chase Bank),
as a Funding Agent under the Series
2002-2 Supplement
 
   
By:
/s/: George S. Wilkins
     
Name: George S. Wilkins
Title: Vice President
   






 
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
(formerly known as JPMorgan Chase Bank),
as an APA Bank under the Series 2002-2
Supplement
 
   
By:
/s/: George S. Wilkins
     
Name: George S. Wilkins
Title: Vice President
   

 


 

 
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
(formerly known as JPMorgan Chase Bank), 
as Administrative Agent under the Series
2002-2 Supplement
 
   
By:
/s/: George S. Wilkins
     
Name: George S. Wilkins
Title: Vice President
   

 


 

--------------------------------------------------------------------------------




 
SCHEDULE I TO SERIES 2002-2 SUPPLEMENT
 

 
CP Conduit
 
APA Banks
 
Funding Agent
 
APA Bank Percentage
 
Maximum
Purchaser Group
Invested Amount
 
Match Funding
 
Purchased
Percentage
 
1.
 
Sheffield Receivables Corporation
 
Barclays Bank PLC
 
Barclays Bank PLC
 
100%
 
$100,000,000
 
Yes
 
10.0%
 
2.
 
Gemini Securitization Corp., LLC
 
Deutsche Bank AG, New York Branch
 
Deutsche Bank AG, New York Branch
 
100%
 
$125,000,000
 
No
 
12.5%
 
3.
 
Liberty Street Funding Corporation
 
The Bank of Nova Scotia
 
The Bank of Nova Scotia
 
100%
 
$125,000,000
 
No
 
12.5%
 
4.
 
YC SUSI Trust
 
Bank of America, National Association
 
Bank of America, National Association
 
100%
 
$125,000,000
 
No
 
12.5%
 
5.
 
Paradigm Funding LLC
 
WestLB AG, New York Branch
 
WestLB AG, New York Branch
 
100%
 
$125,000,000
 
No
 
12.5%
 
6
Charta, LLC
 
Citibank, N.A.
 
Citicorp North America, Inc.
 
100%
 
$125,000,000
 
No
 
12.5%
 
7.
 
Jupiter Securitization Corporation
 
JPMorgan Chase Bank, N.A.
 
JPMorgan Chase Bank, N.A.
 
100%
 
$275,000,000
 
No
 
27.5%
 



 


 